DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that extending between A and B can be interpreted more broadly than extending from A to B.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 62-64, 67-73, 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN102778724A patent publication by Wang et al. (attached).
Regarding claim 62, Wang teaches an optical coupling device including: at least one supporting layer (top layer above a silicon substrate) comprising a first support wall and a second support wall (two planar slabs on both sides of a cross as illustrated in Fig. 1), wherein the at least one supporting layer comprises at least one bridging waveguide (the cross-shaped, suspended light waveguide) for coupling 
Regarding claim 63, Wong further teaches at least one recess or trench structure surrounding the at least one bridging waveguide (groove structure as illustrated in step (g) in Fig. 2 surrounding the side walls and bottom of the suspended light waveguide).
Regarding claim 64, Wong further teaches the first support wall and the second support wall hold the at least one bridging waveguide in suspension or over-hanging in the at least one recess or trench structure as illustrated in Fig. 1 and step (g) in Fig. 2.
Regarding claims 67, 68, Wong further teaches the bridging waveguide is defined by the at least one recess or trench structure that partially surrounds the at least one bridging waveguide (groove structure as illustrated in step (g) in Fig. 2 surrounding the side walls and bottom of the suspended light waveguide).
Regarding claim 69, Wong further the at least one recess or trench structure defines at least a first wall and a second wall of the at least one bridging waveguide (groove structure as illustrated in step (g) in Fig. 2 surrounding the side walls and bottom of the suspended light waveguide).
Regarding claim 70, Wong further teaches the at least one recess or trench structure defines at least a floor of the at least one bridging waveguide(groove structure as illustrated in step (g) in Fig. 2 surrounding the side walls and bottom of the suspended light waveguide).
Regarding claim 71, Wong further the at least one recess or trench structure includes a first trench defining a first wall of the at least one bridging waveguide and a second trench defining a second wall of the at least one bridging waveguide and at least one undercut extending from the first or second 
Regarding claim 72, Wong further teaches the at least one undercut (into the substrate) extends fully from the first trench to the second trench to define the floor of the at least one bridging waveguide (the undercut connects all four trenches from below as illustrated in Fig. 3).
Regarding claim 73, Wong further teaches the at least one recess or trench structure defines the at least one bridging waveguide that is rectangular in cross-section (Fig. 2(g)), and at least three sides (left, right and bottom) of which are surrounded by air.
Regarding claim 82, Wong further teaches the at least one supporting layer comprises the first support wall and the second support wall inside the at least one supporting layer (the walls are formed from the supporting layer), and the at least one bridging waveguide extends inside the at least one supporting layer between the first support wall and the second support wall (via the two short, lateral portions of the cross perpendicular to the supporting walls).
Claims 62, 63, 65-72, 75, 77-80, 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2017/0293073 by Chen et al.
Regarding claim 62, Chen teaches an optical coupling device 300 including: at least one supporting layer (SiO2 layers 304/305) comprising a first support wall and a second support wall (three peripheral supporting walls as illustrated in Fig. 3), wherein the at least one supporting layer comprises at least one bridging waveguide (a central cantilevered glass waveguide 308) for coupling electromagnetic radiation to and from an optical device (inherent property of the waveguide), the at least one bridging waveguide extending between the first support wall and the second support wall (longitudinally extending as illustrated in Fig. 3), wherein the at least one bridging waveguide and the at 
Regarding claim 63, Chen further teaches at least one recess or trench structure (including an undercut 310 and two openings 306) surrounding the at least one bridging waveguide (308).
Regarding claim 65, Chen further teaches the first support wall and the second support wall hold the at least one bridging waveguide in suspension or over- hanging in the at least one recess or trench structure (an undercut 310), and the optical coupling device further includes a support base (silicon substrate 302) in contact with and supporting a floor of the at least one bridging waveguide (via an index-matching material).
Regarding claim 66, Chen further at least one input optical waveguide; and at least one output optical waveguide; the at least one bridging waveguide being located between the at least one input optical waveguide and the at least one output optical waveguide (the optical device 300 may be a facet optical coupler or an optical mode spot size converter for coupling an optical signal between an optical fiber to silicon waveguides in a photonic integrated circuit, i.e., the optical fiber and the silicon waveguides are input/output waveguides of Chen’s device, [0049]).
Regarding claims 67, 68, Chen further teaches the bridging waveguide is defined by the at least one recess or trench structure (the undercut 310) that partially surrounds the at least one bridging waveguide as illustrated in Fig. 3.
Regarding claim 69, Chen further teaches the at least one recess or trench structure defines at least a first wall and a second wall of the at least one bridging waveguide (a pair of openings 306 on both sides of the waveguide 308 defining the lateral sides/walls of the waveguide 308).
Regarding claim 70, Chen further teaches the at least one recess or trench structure defines at least a floor of the at least one bridging waveguide (the undercut surrounds the bottom side/floor of the waveguide 308).

Regarding claim 72, Chen further teaches the at least one undercut (310) extends fully from the first trench (306) to the second trench to define the floor of the at least one bridging waveguide as illustrated in Fig. 3.
Regarding claim 75, Chen further teaches the at least one recess or trench structure is filled with a material having a lower refractive index than that of a bridging waveguide material of the at least one bridging waveguide (the undercut 310 may be filled with a clad index-matching material, while the waveguide 308 may include a buried waveguide of a high index contrast material such as Si or silicon nitride [0046]-[0047]).
Regarding claim 77, Chen further teaches the at least one input optical waveguide and/or the at least one output optical waveguide comprise or consists solely of silicon (the optical device 300 may be a facet optical coupler or an optical mode spot size converter for coupling an optical signal between an optical fiber to silicon waveguides in a photonic integrated circuit, i.e., the optical fiber and the silicon waveguides are input/output waveguides of Chen’s device, [0049]).
Regarding claim 78, Chen further teaches the at least one supporting layer comprise or consists solely of fused silica (SiO2 layers 304, 305).
Regarding claim 79, Chen further teaches the at least one input optical waveguide or the at least one output optical waveguide are integrated the bridging waveguide material (the silicon waveguides are part of a photonic integrated circuit with the bridging waveguide, [0049]).

Regarding claim 82, Chen further teaches the at least one supporting layer comprises the first support wall and the second support wall inside the at least one supporting layer (the walls and the supporting layers are formed together by depositing and patterning dielectric layers 304/305), and the at least one bridging waveguide extends inside the at least one supporting layer between the first support wall and the second support wall (the cantilevered waveguide 308 extends into a portion of the supporting layer to which it is perpendicularly disposed).
Claims 62, 63, 74 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2016/0202414 by Englund et al.
Regarding claim 62, Englund teaches an optical coupling device (Fig. 1) including: at least one supporting layer (PMMA film 111) comprising a first support wall and a second support wall (regions of the PMMA film outside the footprint of an undercut region), wherein the at least one supporting layer comprises at least one bridging waveguide (by way of a photonic crystal cavity 121) for coupling electromagnetic radiation to and from an optical device (inherent property of the waveguide), the at least one bridging waveguide extending between the first support wall and the second support wall (from top to bottom as seen in Fig. 1, top view of the ), wherein the at least one bridging waveguide and the at least one supporting layer comprise or consist of the same material (the bridging waveguide is formed from the same support layer).
Regarding claim 63, Englund further teaches at least one recess or trench structure (trench 102) surrounding the at least one bridging waveguide (surrounding bottom and sides of the cavity 121 as seen in the cross-section view).
.
Allowable Subject Matter
Claim 76 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest a first tapered section tapers inwards from the at least one input optical waveguide towards a straight section, and a second tapered section tapers outwards from the straight section to the at least one output optical waveguide, when considered in view of the rest of the limitations of the claim.
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art of record fails to further teach or suggest the tapered output end is enclosed by a first tapered end of the at least one bridging waveguide, and the tapered input end is enclosed by a second tapered end of the at least one bridging waveguide, when considered in view of the rest of the limitation of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN103630966A also discloses a suspended waveguide structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883